4:18-cv-01584-DCN       Date Filed 03/29/21      Entry Number 315        Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

    ROBERT HOLLAND KOON,                   )
                                           )
                      Plaintiff,           )
                                           )                 No. 4:18-cv-01584-DCN
                vs.                        )
                                           )                       ORDER
    TIMOTHY CLARK, JORDAN WILLIAMS, )
    CAPT. MACK, MICHAEL MCCALL,            )
    COACH BELTON, JOSEPH MCFADDEN,         )
    OFC. ALFAS, SET JONES, SET SANCHEZ, )
    OFC. GADSEN, OFC. JOYNER, RICHARD )
    SNEAD, INVESTIGATOR RICHARDSON, )
    and CPL. BRANTLEY,                     )
                                           )
                      Defendants.          )
    _______________________________________)

           This matter is before the court on plaintiff Robert Koon’s (“Koon”) motion to set

    aside settlement, ECF No. 311, defendants Timothy Clark, Jordan Williams, Captain

    Albert Mack, David Michael McCall, Jr., Lieutenant Lyndora Belton, Joseph McFadden,

    Officer Manuel D. Alfas, Sergeant Rashaad Jones, Sergeant Gary Sanchez, Officer

    Reginald Gadson (misidentified as “Ofc. Gadsen”), Officer Kerry S. Joyner, Richard

    Snead, Investigator Antwan L. Richardson, and Corporal Anthony J. Brantley’s

    (“defendants”) motion to enforce settlement, ECF No. 293, and related filings.1 For the

    reasons set forth below, the court denies the motion to set aside the settlement agreement,

    grants the motion to enforce settlement, and finds as moot all other motions and filings.2



           1
             Koon has mailed the court multiple letters and filings all loosely related to his
    request that this court set aside the settlement agreement. See ECF Nos. 290, 291, 301,
    305, 309.
           2
             Koon filed two motions, ECF Nos. 304 and 310, to hold his federal cases in
    abeyance and remand the matter to the Dorchester County Court of Common Pleas for
    consideration of his motions to set aside settlement. In an order issued on December 14,
                                                 1
4:18-cv-01584-DCN       Date Filed 03/29/21       Entry Number 315         Page 2 of 6




                                       I. BACKGROUND

           Koon filed this action pro se, alleging various violations of his civil rights by

    defendants while imprisoned at the South Carolina Department of Corrections’ (“SCDC”)

    Lieber Correctional Institution between October 2015 and late August 2018. In addition

    to monetary compensation for the alleged violations of his civil rights, Koon sought the

    modification of his sentence—life imprisonment without the possibility of parole—in

    favor of his immediate release from incarceration. In August 2019, this court appointed

    counsel for Koon, W. Christopher Swett. ECF No. 263. Thereafter, Koon and

    defendants engaged in continuous settlement discussions to resolve this and other

    matters. The parties reached an agreement to resolve and dismiss this matter with

    prejudice on or about May 15, 2020, and the court dismissed the case on June 11, 2020.

    ECF No. 288. Koon, through his appointed counsel, and defendants engaged in repeated

    and extensive negotiations as to the content of a full and final release of all claims (the

    “Release”), which encompassed the claims that were or could have been asserted in (1)

    this lawsuit, (2) Koon v. South Carolina Department of Corrections, No. 2018-CP-18-

    909, filed in the Dorchester County Court of Common Pleas, and (3) Koon v. McCall,

    No. 4:19-cv-00406, filed in this district. ECF No. 293-1.3




    2020, the Dorchester County Court of Common Pleas refused to set aside the settlement
    agreement with respect to Koon v. South Carolina Department of Corrections, No. 2018-
    CP-18-909. After careful review, the court finds no grounds to remand or hold this case
    in abeyance and therefore denies the motions. Koon also filed a motion for a temporary
    restraining order, ECF No. 313, to protect Koon’s legal rights during the pendency of the
    litigation. Because the court enforces the settlement agreement, the case is closed, and
    the court finds Koon’s motion for a temporary restraining order to be moot.
             3
               The court wishes to thank Mr. Swett for his service to the court and for agreeing
    to undertake and complete what undoubtedly was a difficult assignment. But for his
    efforts on behalf of plaintiff, the court is convinced that defendants would not have
                                                  2
4:18-cv-01584-DCN       Date Filed 03/29/21       Entry Number 315         Page 3 of 6




                                        II. DISCUSSION

           Koon moves the court to set aside the settlement agreement in this case, and

    defendants move the court to enforce the settlement. In the Fourth Circuit, federal law

    governs the enforceability of settlement agreements reached in federal cases. Gamewell

    Manufacturing, Inc. v. HVAC Supply, Inc., 715 F.2d 112, 116 (4th Cir. 1983). Under

    federal law, “district courts have inherent authority, deriving from their equity power, to

    enforce settlement agreements.” Hensley v. Alcon Labs., Inc., 277 F.3d 535, 540 (4th

    Cir. 2002). In order to exercise this power, a district court “(1) must find that the parties

    reached a complete agreement and (2) must be able to determine its terms and

    conditions.” Id. at 540–41. In making these determinations, courts generally rely on

    standard contract principles. Topiwala v. Wessell, 509 F. App’x. 184, 186 (4th Cir.

    2013). The first step is to look to “the objectively manifested intentions of the parties” to

    determine whether there was a meeting of the minds. Moore v. Beaufort Cnty., 936 F.2d

    159, 162 (4th Cir. 1991). To the extent “there is a factual dispute over the existence of an

    agreement, over the authority of attorneys to enter into the agreement, or over the

    agreement’s terms, the district court may not enforce a settlement agreement summarily.”

    Hensley, 277 F.3d at 541 (emphasis in original) (footnote omitted). Instead, the district

    court must hold a plenary evidentiary hearing to resolve the dispute. Id. (quoting Millner

    v. Norfolk & W. Ry. Co, 643 F.2d 1005, 1009 (4th Cir. 1981)). In the event a settlement

    “has been reached and its terms and conditions can be determined, the court may enforce

    the agreement summarily as long as the excuse for nonperformance of the agreement is




    pursued a settlement, much less agreed to one. The court appreciates all of his efforts and
    patience.
                                                  3
4:18-cv-01584-DCN       Date Filed 03/29/21      Entry Number 315         Page 4 of 6




    ‘comparatively insubstantial.’” Hensley, 277 F.3d at 540 (quoting Millner, 643 F.2d at

    1009) (internal citation omitted). As a general principle, the settlement of disputes is

    favored by the courts, Williams v. First National Bank, 216 U.S. 582 (1910);

    consequently, “one who attacks a settlement must bear the burden of showing that the

    contract he has made is tainted with invalidity, either by fraud practiced upon him or by a

    mutual mistake under which both parties acted.” Callen v. Pennsylvania R. Co., 332 U.S.

    625, 630 (1948).

           After careful review, it is clear to the court that the parties reached a complete

    agreement, and the court is able to determine the terms and conditions of such agreement

    via the Release, ECF No. 293-1. Koon seeks to alter the terms of the settlement

    agreement, including by removing a provision that permits the SCDC to apply up to sixty

    percent of Koon’s settlement amount towards his outstanding restitution. However,

    Koon may not unilaterally alter the terms of the settlement to which he agreed with the

    assistance of counsel. Moreover, Koon’s attempt to alter the terms to the settlement

    agreement does not constitute a factual dispute over the agreement terms warranting a

    plenary hearing. Unfortunately for Koon, “having second thoughts about the results of a

    settlement agreement does not justify setting aside an otherwise valid agreement.”

    Young v. F.D.I.C., 103 F.3d 1180, 1195 (4th Cir. 1997). As such, Koon’s complaints

    regarding his ultimate financial recovery under the Release are without merit.

           Koon also complains about the percentage of his proceeds that went to his former

    counsel, that his former counsel did not open a bank account in his name, and that his




                                                 4
4:18-cv-01584-DCN       Date Filed 03/29/21       Entry Number 315         Page 5 of 6




    former counsel should have known about certain statutes relating to restitution4 before

    entering settlement. Effectively, Koon expresses his dissatisfaction with his net

    settlement amount. Yet “[d]efeated expectations do not [] entitle the litigant to repudiate

    commitments made to opposing parties or to the court.” Petty v. Timken Corp., 849 F.2d

    130, 133 (4th Cir. 1988). A material dispute about the validity of a settlement agreement

    does not exist where a party merely alleges inadequate representation by his attorney

    during settlement discussions. Id. In such cases, “[u]nless the resulting settlement is

    substantially unfair, judicial economy commands that a party be held to the terms of a

    voluntary agreement.” Id.; see also Sherman v. Philip Morris, Inc., 960 F.2d 147 (4th

    Cir. 1992) (unpublished) (affirming district court’s enforcement of a settlement

    agreement and rejecting plaintiff’s argument on appeal that inadequate representation by

    plaintiff’s attorney had rendered his consent involuntary). Based on the foregoing, Koon

    has not satisfied his burden of showing the agreement is tainted with invalidity or is

    substantially unfair, and the court denies Koon’s motion to set aside the settlement

    agreement and grants defendants’ motion to enforce the same.5




           4
               In any event, it appears that the statutes to which Koon points do not apply to the
    restitution owed by Koon and are thus irrelevant to the motions before the court.
             5
               Koon likewise filed motions to compel production of his former counsel’s files
    related to this action, ECF No. 303. To the extent Koon requests his casefile from his
    former counsel, the court has been informed that Koon was so provided. The court finds
    Koon’s additional discovery requests, including requests for certain Hood Law Firm,
    LLC contracts of representation, without merit. As such, the court denies the discovery
    motions.
                                                  5
4:18-cv-01584-DCN      Date Filed 03/29/21     Entry Number 315       Page 6 of 6




                                     III. CONCLUSION

            For the foregoing reasons, the court GRANTS the motion to enforce settlement,

    DENIES the motion to set aside settlement, and FINDS AS MOOT all other motions

    and filings.

            AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

    March 29, 2021
    Charleston, South Carolina




                                               6
